In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0730V
                                          UNPUBLISHED


    MEREDITH TURNER,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: December 14, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Tetanus
    HUMAN SERVICES,                                             Diphtheria acellular Pertussis (Tdap)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On June 18, 2020, Meredith Turner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused-in-fact by the tetanus, diphtheria, acellular pertussis
(“Tdap”) vaccine she received on September 2, 2019. Petition at 1, ¶¶ 2, 11; Stipulation,
filed at Dec. 14, 2021, ¶¶ 1-2, 4. Petitioner further alleges that she received the Tdap
vaccine within the United States, that she suffered the residual effects of her SIRVA for
more than six months, and that neither she nor any other party has filed a civil action or
received compensation for her SIRVA. Petition at ¶¶ 2, 11-12; Stipulation at ¶¶ 3-5.
“Respondent denies that [P]etitioner sustained a SIRVA, as defined in the Table; denies
that the vaccine caused [P]etitioner’s alleged shoulder injury, or any other injury; and
denies that her current condition is a sequelae of a vaccine-related injury.” Stipulation at
¶ 6.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on December 14, 2021, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $31,200.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                 )
 MEREDITH TURNER,
                                                 )
                                                 )
                Petitioner,
                                                 )    No. 20-730V
 V.
                                                 )    Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                      ECF
 SERVICES,                     ~
_______________ Respondent.                      ))


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Meredith Turner, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the Tetanus-diphtheria-acellular pertussis ("Tdap") vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received the Tdap vaccination in her left arm on September 2, 2019.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine

Administration ("SIRVA") as a result ofreceiving the Tdap vaccine within the Table time frame,

and that she experienced residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
        6. Respondent denies that petitioner sustained a SIRVA, as defined in the Table; denies

that the vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that

her current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue a

lump sum of $31,200.00 in the form of a check payable to petitioner. This amount represents

compensation for all damages that would be available under 42 U.S.C. § 300aa-l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amounts awarded

pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa 10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the Tdap vaccine administered on or about September 2, 2019, as

alleged by petitioner in a petition for vaccine compensation filed on June 18, 2020, in the United

States Court of Federal Claims as petition No. 20-730V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                    3
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap vaccine caused petitioner to suffer a

shoulder injury or her current disabilities, or any other injury or condition, or that petitioner

sustained an injury contained in the Vaccine Injury Table.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I

I

I

I



                                                  4
 PF.TITIONF.R:


'--{YU_ ~:ti,\ \lV~~
 MERLI)( rl I Tl 'RNl:R    -
 ATTORNEY OF RF.CORD FOR                   AUTHORIZED REPRSENTATIVE
 PETITIONER:                                 THE ATTORNEY GE:"IERAL:
                                           ()I,"




                                           ~~~~                                1
                                           II EAHII--J{ I.. PL.i\Rl.l\lA
                           .P              Deput~ l)irector
 715 I \\ inning Road. Suitt: 208          I orb Branch
 Dresher. PA I 9025                        ('i\il Di\'i,ion
                                           t.l .S. Dcpartlll\.'111 ofJu,ticc
                                           P.O. Bo:\ 146
                                           Benjamin Franklin Stati,m
                                           \\ a,hington. [)( · 20U-l4-0146



 AUTHORIZED REPIU:SE~TATIVF.               ATTORNEY OF RECORD FOR
 OF THE SECRETARY OF IIEAI.TH              RF.SPONOF.~T:
 A~I) ll ll MAN SERVICES:

                                            ~ H 1--(~c..v)
o& ~ , orSl's~, A/J~ fl/,                          ~~~L~-~
 TAMARA UVl:RBY                            l'IIRI" rlNL \1. Bl ·CI R
 Acting Director. Oivi,itlll of ln_jtir)   Trial A ltornt·~
  Ctlmpcnsation Prngram,                    l'ort-. Branch. Civil Di,·i-.inn
 Health "Y'-lt'm'- Bureau                  ll.S. Depanment of Justii.:c
 I h:alth Rc-.ource-; and Services         P.O. !fox 146
   .-\dmini"tration                        Benjamin l·ranklin ~tation
 l. .S. Dcpar1111c11t of Health            Wa~hington. DC 200• 4-0146
   and t luman ~er\ ice~                   Tel: (202) 616-3665
 5600 Fbher'- Lane. 08N l -l6B             chri,t inc.m.oe1:cr a'u-.d~j .gnv
 Rod.ville. i\1D 20857

 Dated:    IJ.,,/1-\.f ~2j___ _